SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

12
CA 15-01608
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, AND LINDLEY, JJ.


INTEGRATED VOICE & DATA SYSTEMS, INC., DOING
BUSINESS AS COMTEL, AND COMTEL VOIP, INC.,
PLAINTIFFS-RESPONDENTS,

                      V                                           ORDER

MICHAEL GROH, FRANK LEWANDOWSKI, DEFENDANTS,
AND AT TECHNOLOGY, INC., DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


SCHRÖDER, JOSEPH & ASSOCIATES, LLP, BUFFALO (LINDA H. JOSEPH OF
COUNSEL), FOR DEFENDANT-APPELLANT AT TECHNOLOGY, INC.

KAVINOKY COOK LLP, BUFFALO (KELLY E. GUERIN OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Timothy
J. Walker, A.J.), entered September 16, 2015. The order, among other
things, denied the motion of defendant AT Technology, Inc. for leave
to reargue.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Empire Ins. Co. v Food City, 167 AD2d 983, 984).




Entered:    February 3, 2017                    Frances E. Cafarell
                                                Clerk of the Court